RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 21a0258p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



                                                              ┐
 RESURRECTION SCHOOL; CHRISTOPHER MIANECKI,
                                                              │
 individually and as next friend on behalf of his minor
                                                              │
 children C.M., Z.M., and N.M.; STEPHANIE SMITH,
                                                              │
 individually and as next friend on behalf of her minor
                                                              │
 child F.S.,                                                   >        No. 20-2256
                                  Plaintiffs-Appellants,      │
                                                              │
                                                              │
        v.                                                    │
                                                              │
 ELIZABETH HERTEL, in her official capacity as the            │
 Director of the Michigan Department of Health and            │
 Human Services; DANA NESSEL, in her official                 │
 capacity as Attorney General of the State of Michigan;       │
 LINDA VAIL, in her official capacity as the Health           │
 Officer of Ingham County; CAROL A. SIEMON, in her            │
 official capacity as the Ingham County Prosecuting           │
 Attorney,                                                    │
                                 Defendants-Appellees.        │
                                                              ┘

                               On Petition for Rehearing En Banc.
       United States District Court for the Western District of Michigan at Grand Rapids;
                   No. 1:20-cv-01016—Paul Lewis Maloney, District Judge.

                             Decided and Filed: November 10, 2021

           Before: SUTTON, Chief Judge; MOORE, COLE, CLAY, GIBBONS,
           GRIFFIN, KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR,
        BUSH, LARSEN, NALBANDIAN, READLER, and MURPHY, Circuit Judges.
                               _________________

                                             COUNSEL

ON PETITION FOR REHEARING EN BANC: Erin Elizabeth Mersino, GREAT LAKES
JUSTICE CENTER, Lansing, Michigan, Robert J. Muise, AMERICAN FREEDOM LAW
CENTER, Ann Arbor, Michigan, for Appellants. ON RESPONSE: Daniel J. Ping, Joseph T.
Froehlich, Ann M. Sherman, Jennifer Rosa, OFFICE OF THE MICHIGAN ATTORNEY
GENERAL, Lansing, Michigan, for State of Michigan Appellees. Bonnie G. Toskey, Sarah K.
 No. 20-2256                    Resurrection Sch. et al. v. Hertel et al.                     Page 2


Osburn, COHL, STOKER & TOSKEY, P.C., Lansing, Michigan, for Appellees Linda Vail and
Carol Siemon. ON BRIEF: Brett R. Nolan, OFFICE OF THE KENTUCKY ATTORNEY
GENERAL, Frankfort, Kentucky, Daniel H. Blomberg, THE BECKET FUND FOR
RELIGIOUS LIBERTY, Washington, D.C., for Amici Curiae.
                                       _________________

                                             ORDER
                                       _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.

       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument as soon as possible.

                                              ENTERED BY ORDER OF THE COURT




                                              __________________________________
                                              Deborah S. Hunt, Clerk